Citation Nr: 9930617	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-39 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from February 1954 to June 
1955, and from September 1956 to January 1976.  This appeal 
arises from October 1993 and subsequent rating decisions of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO), which, in part, held that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a seizure 
disorder.  

In October 1996, the Board of Veterans' Appeals (Board) 
determined that since the veteran was never notified of the 
original denial of service connection for a seizure disorder 
in September 1989, his claim had remained open, and should be 
considered based on all the evidence of record, not just that 
submitted since the most recent denial of reopening.  The 
Board then remanded the case for additional development.  
Subsequently, rating actions dated in August and November 
1998 again denied the veteran's claim for service connection 
for a seizure disorder.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing a head injury or seizure activity during the 
veteran's periods of service, or of seizure activity until 
approximately six years after his separation from his final 
period of service.

2.  The record does not contain competent objective evidence 
showing a link between the veteran's service connected post-
traumatic stress disorder and his current seizure disorder. 

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a  
seizure disorder is plausible.


CONCLUSION OF LAW

The claim for service connection for a seizure disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a seizure disorder, which he believes is 
related to a head injury during service and/or his service 
connected post-traumatic stress disorder.  Service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection for a seizure disorder may also be established if 
shown to be present in service or manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  When aggravation of a 
veteran's non service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a seizure disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show no evidence of a head injury 
or any seizure activity.  On his report of medical history in 
July 1975, the veteran reported a head injury and dizziness 
or fainting spells, but denied epilepsy or fits.  Head and 
neurologic examinations were noted as normal on the discharge 
examination that same month.

On VA examination in December 1981, the veteran did not 
report any complaints associated with a head injury or 
seizure activity.  In July 1982, the veteran was transferred 
to a VA hospital from a private facility after apparently 
having a seizure.  The veteran complained that he had 
experienced dizzy spells about six months earlier, but mostly 
over the past two weeks.  That morning, he had passed out for 
approximately 10 minutes without urinating on himself, tongue 
biting, or incontinence of feces.  The diagnosis was syncopal 
episode, etiology undetermined.  

The veteran suffered a seizure during a VA hospitalization in 
1985.  This was reported as a grand mal seizure of unknown 
etiology.  During VA hospitalization from March to May 1989, 
the veteran first reported that seizure activity had begun 
several months after a head injury during service in Vietnam.  
No seizures were witnessed during this hospitalization.  VA 
outpatient and hospitalization records dated from 1990 to 
1998 showed ongoing complaints of seizures; however, no 
seizures were ever witnessed by medical personnel.  The most 
recent VA medical records continue to show a diagnosis of 
seizure disorder.

The objective medical evidence of record does not show that 
the veteran's seizure disorder was present in service or for 
many years thereafter, or that is it causally related to or 
aggravated by the service connected post-traumatic stress 
disorder.  The veteran's lay statements, beginning in 1989, 
to the effect that his seizure disorder began during service 
or is a result of an inservice incident are not supported by 
either the contemporaneous or current objective evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Such statements as to medical diagnosis are not competent 
evidence that would render the veteran's claim well-grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
also notes that the veteran did not report this history at 
the time of his syncopal episode in 1982 or his first 
documented seizure in 1985.  In the absence of objective 
medical evidence to support the veteran's contentions, his 
claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a seizure 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied. Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

